J. S67039/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,                 :     IN THE SUPERIOR COURT OF
                                              :          PENNSYLVANIA
                          Appellee            :
                                              :
                    v.                        :
                                              :
                                              :
WILLIAM LUCAS HATFIELD,                       :
                                              :
                          Appellant           :     No. 830 WDA 2014


                     Appeal from the Order April 10, 2014
                In the Court of Common Pleas of Butler County
               Criminal Division No(s).: CP-10-CR-0000800-2011
                                         CP-10-CR-0000802-2011
                                         CP-10-CR-0000920-2011

BEFORE: DONOHUE, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED DECEMBER 29, 2014

        Appellant, William Lucas Hatfield, appeals pro se from the order

entered in the Butler County Court of Common Pleas denying his pro se

request for credit for time served against the judgments of sentences

entered on August 31, 2011.          Appellant claims he is entitled to credit for

time in custody pre- and post-conviction from April 6, 2011, to December

10, 2013. We affirm.

        Appellant, on August 31, 2011, entered a negotiated guilty plea to one

count of robbery,1 graded as a second-degree felony, listed at CR-0000800-

*
    Former Justice specially assigned to the Superior Court.
J. S67039/14

2011 (“800-2011”).     He also pleaded guilty two counts of felony-three

receiving stolen property (“RSP”),2 one listed at CR-0000802-2011 (“802-

2011”) and the other at CR-0000920-2011 (“920-2011”). That same day,

the trial court sentenced Appellant to: (1) five to fifteen years’ imprisonment

and five years’ probation in 800-2011, (2) three to six years’ imprisonment

in 802-2011, and (3) three to six years’ imprisonment in 920-2011.         The

written sentencing orders in all three cases left blank the preprinted

provision for days’ credit for time served.3    Sentencing Order, 800-2011,

8/31/11, at 2; Sentencing Order, 802-2011, 8/31/11 at 2; Sentencing

Order, 920-2011, 8/31/11, at 2.       Another preprinted provision for each

sentence was amended in handwriting to state that the individual sentences

ran “consecutive concurrent to any other sentence currently being served.”

Id. (bold indicates handwritten addition; strikethroughs indicate handwritten

deletions).    Appellant did not take direct appeals from the underlying

judgments of sentence.




1
  18 Pa.C.S. § 3701(a)(1)(iv). The robbery charge in 800-2011 arose from
the April 2, 2011 robbery of a Sunoco A-Plus.
2
  18 Pa.C.S. § 3925(a). The receiving stolen property charge in 802-2011
related to the April 6, 2011 robbery of a Mars National Bank. The charge in
902-2011 related to the April 5, 2011 robbery of a S&T Bank.
3
  “In Pennsylvania, the text of the sentencing order . . . is determinative of
the    court’s sentencing     intentions  and    the   sentence     imposed.”
Commonwealth v. Borrin, 80 A.3d 1219, 1226 (Pa. 2013).



                                     -2-
J. S67039/14

     On January 13, 2012, more than four months after sentencing,

Appellant filed a pro se motion “to correct an illegal sentence.”   The trial

court granted the motion and on March 29, 2013, amended the sentence in

800-2011 to five to ten years’ imprisonment without a probationary term.4

Consequently, the aggregate sentence in the underlying matter was five to

ten years’ imprisonment.

     On April 18, 2013, the trial court received a pro se motion “for time

credit, nunc pro tunc,” which Appellant dated as being served on April 15,

2013. Appellant requested credit from April 6, 2011, the date of his arrest

in the underlying matters, to April 15, 2013, the date of his motion.     He

alleged credit had “not been actually been calculated to date as these

case[s] have been held in limbo by a detainer[.]” Appellant’s Pro Se Mot.,

4/15/13, at 2. The trial court, on July 16, 2013, entered an order stating

Appellant “shall receive credit for time served as allowed by law.”   Order,

7/16/13.

     On December 27, 2013, the trial court received Appellant’s second pro

se motion “for time credit and modification nunc pro tunc,” which gives rise

to this appeal.   In that motion, he asserted that the trial court’s July 16,

2013 order granted his request for credit, but was thereafter unable to


4
  Appellant’s January 13, 2012 pro se motion, which alleged his sentence
exceeded a lawful maximum, should have been regarded as a timely first
petition under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-
9546.



                                    -3-
J. S67039/14

receive a Department of Corrections (DOC) sentence form reflecting the

award of credit. Appellant’s Pro Se Mot., 12/27/13, at 2. He requested that

the trial court review a DOC sentence status summary form, dated

December 13, 2013,5 and modify or reduce the underlying aggregate

sentence to reflect the award of credit. Id. at 3 & Ex.

      The trial court, on April 10, 2014, entered the instant order denying

Appellant’s motion. The court found:

         [T]he Department of Corrections legally concluded that
         [Appellant] is not entitled to credit for time served from
         March 18, 2011 until November 14, 2013 as he was
         serving “back time” on a parole violation at case number
         2-1643 of 2002 issued by The Honorable Judge Marilyn
         Horan of the Butler County Court of Common Pleas on
         November 25, 2002.[6] . . .

Order, 4/10/14.

      Appellant filed a timely notice of appeal from the April 10, 2014 order

and complied with the order to file a Pa.R.A.P. 1925(b) statement. The trial

court filed a responsive opinion.

5
  The DOC sentence status summary form stated the start date for the
underlying sentences was “11/14/2013 due to paroling from FE4225 on
11/13/13” and indicated “commitment credit” on 800-2011 from
“04/18/2011 to 11/30/2011.” Appellant’s Pro Se Mot., 12/27/13, Ex. at 1-2.
The “controlling minimum date” was listed as “04/28/18” and the
“controlling maximum date” was listed as “04/28/2023.” Id. at 1.
6
 Neither Appellant nor the trial court provided any additional information or
documentation regarding Appellant’s 2002 conviction. We take note that a
public docket sheet in CP-10-CR-0021643-2002 (“21643-2002”) indicates
Appellant pleaded guilty to conspiracy and robbery and was sentenced to an
aggregate seven to fourteen years’ imprisonment on November 26, 2002.




                                     -4-
J. S67039/14

       Appellant’s pro se brief presents the following question for review: “Did

the court ignore [his] constitutional rights under the 14th amendment to the

U.S. Constitution?” Appellant Brief at 3. Appellant argues that both the trial

court and the DOC violated the July 16, 2013 order stating he “shall receive

credit for time served as allowed by law.” Id. at 8; see also Order 7/16/13.

He renews his assertion that he is entitled to more than two years of credit

for time served before and after his convictions in the instant matter.

Appellant’s Brief at 7. He offers two citations to legal authority without any

additional discussion. Id. at 8 (citing Commonwealth v. Jones, 554 A.2d

50 (Pa. 1989); Commonwealth v. Cole, 263 A.2d 339 (Pa. 1970)).               He

then concludes he “is serving an illegal sentence that cannot be waived” and

requests a remand for an evidentiary hearing to correct his sentence. Id. at

8-9.

       Preliminarily, we must discuss the authority of the trial court to enter

the instant order.

          Whether a court has subject matter jurisdiction is a
          question of law. Our scope of review is plenary, and our
          standard of review is de novo. The existence of subject
          matter jurisdiction goes to the heart of a court’s ability to
          act in a particular case. It is not waivable, even by
          consent, and may be raised by any party or by the court,
          sua sponte, at any stage of the proceeding.

Commonwealth v. Hemingway, 13 A.3d 491, 496 (Pa. Super. 2011)

(citations omitted).




                                      -5-
J. S67039/14

      This Court, in Commonwealth v. Perry, 563 A.2d 511 (Pa. Super.

1989), described the proper mechanisms for seeking relief on sentencing

credit claims.   “If the alleged error is thought to be the result of an

erroneous computation of sentence by the [DOC], then the appropriate

vehicle for redress would be an original action in the Commonwealth Court

challenging the [DOC’s] computation.” Perry, 563 A.2d at 512-13 (citation

omitted). “It was only when the petitioner challenges the legality of a trial

court’s alleged failure to award credit for time served as required by law in

imposing sentence, that a challenge to the sentence was deemed cognizable

as a due process claim in PCRA proceedings.” Id. at 513 (citation omitted).

“If . . . the alleged error is thought to be attributable to ambiguity in the

sentence imposed by the trial court, then a writ of habeas corpus ad

subjiciendum lies to the trial court for clarification and/or correction of the

sentence imposed.” Id. Perry concluded that a claim that the DOC erred in

its calculation or interpretation of an allegedly valid sentencing order is not

cognizable in a PCRA proceeding.           Id.; accord Commonwealth v.

Heredia, 97 A.3d 392, 394-95 (Pa. Super. 2014).

      As to actions cognizable under the PCRA or an independent habeas

corpus proceeding, it is well settled that challenges to the legality of

sentence, including claims the trial court failed to award sentencing credit,

are cognizable under the PCRA. Commonwealth v. Beck, 848 A.2d 987,

989-90 (Pa. Super. 2004).       Nevertheless, a PCRA petition raising such



                                     -6-
J. S67039/14

claims must be filed within one year of the date the judgment of sentence

becomes final unless the petitioner proves an exception under 42 Pa.C.S. §

9545(b)(1). Id. at 990 (discussing 42 Pa.C.S. § 9545(b)(1), (b)(3)). “[T]he

timeliness requirements of the PCRA are jurisdictional time limits that go to

a court’s right or competency to adjudicate a controversy.”          Id. at 989

(citation and punctuation omitted).     Furthermore, the PCRA subsumes the

common law writ of habeas corpus.           Id.; accord Commonwealth v.

Taylor, 65 A.3d 462, 466 (Pa. Super. 2013). Therefore, a petitioner may

not use a habeas corpus proceeding to circumvent the PCRA time-bar if his

claim is cognizable under the PCRA. Taylor, 65 A.3d at 466. Habeas corpus

relief may be sought only if the PCRA cannot provide the possibility of a

remedy. Id. at 465-66.

      Instantly, Appellant asserted that the DOC erred in calculating the

time he served in custody related to the instant cases. He claimed it was

error for the DOC to credit the time he was in custody in the instant matter

to the service of his back time in 21643 of 2002.7 Similarly, he contended

that the DOC erred in setting the effective start date of the instant sentences

as November 13, 2013, even though he was sentenced on August 31, 2011.

He did not allege ambiguity or illegality in the trial court’s sentencing orders.


7
  Appellant failed to acknowledge that the DOC credited 226 days, from
“04/18/2011 to 11/30/2011,” to the underlying aggregate sentence, which
would include much of his pre-conviction detentions in these matters. See
Ex. To Appellant’s Pro Se Mot., 12/27/13, at 2.



                                      -7-
J. S67039/14

      We conclude Appellant did not state a claim cognizable under the PCRA

or a habeas corpus proceeding. See Heredia, 97 A.3d at 394-95; Perry,

563 A.2d at 513. However, even if Appellant preserved a challenge to the

legality or validity of the underlying sentencing orders, his scant arguments

before this Court would require waiver of his arguments.          See Pa.R.A.P.

2119(a); Commonwealth v. Rhodes, 54 A.3d 908, 915 (Pa. Super. 2012).

We further note that Appellant did not argue he established jurisdiction

under the PCRA by demonstrating that his request for relief was timely

presented under the PCRA.         See Beck, 848 A.2d at 989-90.            Lastly,

Appellant did not argue he established a right to seek habeas corpus relief

independent of the PCRA. See id.; Taylor, 65 A.3d at 466.

      In light of the foregoing, we discern no basis to disturb the order

denying   Appellant’s   instant   request   for   sentencing   credit   and/or   a

modification of his sentence.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/29/2014




                                      -8-
J. S67039/14




               -9-